GARDEN, JUDGE:
On October 11, 1980, at about 1:00 p.m., the claimant’s hus*117band, Daniel Krantz, was backing claimant’s 1974 Chevrolet station wagon out of a paved parking area at the New River Gorge observation point in Fayette County when the right rear wheel of the vehicle dropped into an unmarked hole at the edge of the pavement. The hole was at the end of a drainpipe, and resultant damages to the exhaust system amounted to $130.49. According to Mr. Krantz’s testimony, the hole was two to three feet deep. It was not marked in any manner, and was unobservable from his position.
The Court believes that the testimony and photographs presented clearly establish the respondent’s negligence, and that such negligence was the principal cause of the accident and the resulting damage to the claimant’s vehicle. However, the Court also believes that negligence on the part of the driver of the claimant’s vehicle, i.e., his failure to remain on the paved portion of the parking area, also contributed to cause this accident and resulting damage. The Court is disposed to allocate 80% of the negligence to the respondent and 20c/c to the claimant’s husband, and makes an award of $104.39.
Award of $104.39.